[Cite as State v. Bubenchik, 2014-Ohio-5056.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                   :   JUDGES:
                                                :
        Plaintiff - Appellee                    :   Hon. William B. Hoffman, P.J.
                                                :   Hon. Patricia A. Delaney, J.
                                                :   Hon. Craig R. Baldwin, J.
                                                :
-vs-                                            :
                                                :
STEVEN P. BUBENCHIK, JR.                        :   Case No. 2014CA00020
                                                :
        Defendant - Appellant                   :
                                                :   OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Stark County Court
                                                    of Common Pleas, Case No.
                                                    2013CR1293



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   November 10, 2014



APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JOHN D. FERRERO                                     DEREK LOWRY
Prosecuting Attorney                                Crawford, Lowry & Associates
                                                    116 Cleveland Ave., NW
By: KATHLEEN O. TATARSKY                            Suite 800
Assistant Prosecuting Attorney                      Canton, OH 44702
110 Central Plaza, South, Suite 510
Canton, OH 44702
Stark County, Case No. 2014CA00020                                                    2



Baldwin, J.

      {¶1}    Appellant Steven P. Bubenchik, Jr. appeals a judgment of the Stark

County Common Pleas Court convicting him of attempted murder (R.C. 2903.02(A))

with a repeat violent offender specification and a firearm specification, two counts of

felonious assault (R.C. 2903.11(A)(2)) with repeat violent offender specifications and

firearm specifications, and having weapons under disability (R.C. 2923.13(A)(2)).

Appellee is the State of Ohio.

                             STATEMENT OF FACTS AND CASE

      {¶2}    During the evening of August 8, 2013, the Massillon Police Department

received a call from appellant’s wife, who was not living with him at the time. She told

police that she received a voice mail message from appellant, stating that he would see

her in the next lifetime. Massillon police officers Rogers, Alexander and Riccio went to

appellant’s home for a “welfare check.” They knocked on doors, shined lights in the

windows, and attempted to make contact with anyone who might be inside. Although

two vehicles were in the driveway, officers saw no lights on in the home and no

movement inside. The officers left.

      {¶3}    Appellant’s wife called the police department again, expressing concern

that appellant had harmed himself. Sgt. Kenneth Smith asked dispatch to try to find a

family member, and dispatch reached appellant’s parents.       Officers Smith, Rogers,

Riccio and Alexander went back to appellant’s home with appellant’s parents. Sgt.

Smith learned that appellant had been questioned earlier that day by Det. Bobby

Grizzard, who investigates child sexual abuse cases.
Stark County, Case No. 2014CA00020                                                     3


      {¶4}   The officers and appellant’s parents walked around the house, knocked on

the door, shined lights in the windows, and called out to whoever might be inside. No

one inside responded, and after about ten minutes, appellant’s parents asked police to

leave, believing appellant might come out if the police were not present. The officers

left, parked their cruisers several blocks away, and waited.

      {¶5}   After waiting ten minutes, the officers returned and met appellant’s parents

in the driveway. The parents were unable to make contact with appellant and wanted

police to enter the home.

      {¶6}   The officers found an open window on the front porch and pushed up the

screen. Officer Riccio entered the residence through the window and began moving to

the front door to unlock it for the other officers. He announced himself as a Massillon

Police Officer when he entered through the window, and Sgt. Smith also yelled, “We’re

here to check on your welfare, we want to make sure you’re okay.”

      {¶7}   After Officer Riccio entered through the window, the officers on the porch

heard a gunshot from inside. Riccio came back outside through the window and the

officers scattered, seeking cover. A man ran out the front door and was taken to the

ground and handcuffed. The man was later identified as appellant’s brother.

      {¶8}   Officers took cover behind their cruisers. Sgt. Smith saw appellant leaning

out a window with his firearm, yelling, “I’m going to kill you mother fuckers.” Appellant

began shooting at the officers from the window. The officers did not return fire, fearing

someone else was inside.       A SWAT team was called and negotiations began with

appellant. After about three hours, appellant put down his pistol, exited the home and

surrendered to police.
Stark County, Case No. 2014CA00020                                                                                    4


         {¶9}    Appellant was charged with three counts of attempted murder and three

counts of felonious assault, all with repeat violent offender specifications and firearm

specifications, and having weapons under disability. He filed a motion to suppress

which was overruled by the court. The case proceeded to jury trial. The jury found him

not guilty of attempted murder as to Officer Riccio and Sgt. Smith, guilty of attempted

murder as to Officer McConnell, guilty of felonious assault as to all three officers, and

guilty of having weapons under disability.                   The court merged the felonious assault

conviction with the attempted murder conviction as to Officer McConnell. Appellant was

sentenced to 11 years incarceration for attempted murder, 11 years incarceration for

each felonious assault, 36 months incarceration for having weapons under disability to

run concurrently, 9 years incarceration on the three firearm specifications and two years

incarceration on each repeat violent offender specification, for a total sentence of 48

years.

         {¶10} Appellant assigns a single error on appeal:

         {¶11} “THE TRIAL COURT’S DENIAL OF THE DEFENDANT-APPELLANT’S

MOTION TO SUPPRESS WAS AN ERROR OF LAW.”

         {¶12} Appellant argues that the court erred in overruling his motion to suppress.

He argues that appellant’s wife’s call to the police did not constitute exigent

circumstances justifying a warrantless entry into the home, and that his acts of shooting

at the officers did not constitute a new criminal act.1

         {¶13} A warrantless police entry into a private residence is not unlawful if made

upon exigent circumstances, a “specifically established and well-delineated exceptio[n]”

         1
          Although the State argued in the trial court that the exclusionary rule did not apply because appellant’s
actions constituted a new criminal act, the trial court did not address this argument and instead found the
warrantless entry justified by exigent circumstances.
Stark County, Case No. 2014CA00020                                                   5

to the search warrant requirement. State v. Applegate, 68 Ohio St.3d 348, 349-50, 626

N.E.2d 942, 944 (1994), citing Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507,

514, 19 L.Ed.2d 576, 585 (1967). “The need to protect or preserve life or avoid serious

injury is justification for what would be otherwise illegal absent an exigency or

emergency.” Mincey v. Arizona, 437 U.S. 385, 392–393, 98 S.Ct. 2408, 2413, 57

L.Ed.2d 290, 300 (1978).

       {¶14} The emergency aid exception does not require probable cause, but the

officers must have reasonable grounds to believe there is an immediate need to act in

order to protect lives or property, and there must be some reasonable basis for

associating an emergency with the location. State v. Gooden, 9th Dist. Summit No.

23764, 2008-Ohio-178, ¶10.

       {¶15} In State v. Bethel, 5th Dist. Tuscarawas No. 10-AP-35, 2011-Ohio-3020, a

911 call was placed by Community Mental Health, reporting that the defendant was

talking about weapons and shooting someone. Police responded to a dispatched call

that the defendant had guns in the house and had threatened to commit suicide or hurt

others. When officers arrived, they saw the defendant exit the home, and they secured

him. However, they entered the home to determine if there were other people in the

residence. Once inside, they observed drugs and drug paraphernalia. The trial court

found that exigent circumstances did not support the entry and search of the home.

This Court reversed, finding that the entry into the home was necessary to protect

others possibly in the residence, was reasonably related to those circumstances, and

was necessary to verify the defendant’s reports to Community Mental Health. Id. at

¶30.
Stark County, Case No. 2014CA00020                                                       6


         {¶16} In the instant case, police received a call from appellant’s wife reporting

that appellant left her a voice message saying he would see her in the next lifetime.

Although two vehicles were in the driveway, officers who responded to the initial report

were unable to get a response from inside the home.

         {¶17} Appellant’s wife called a second time, asking police to go to appellant’s

house again. Appellant’s parents accompanied police. There were still two vehicles in

the driveway.      Police and appellant’s parents were unable to get a response from

anyone inside the house, even though they made enough noise that neighbors began

coming outside to see what was happening. Police left, and appellant’s parents were

unable to get appellant to answer the door in the absence of a police presence at the

scene.     Sgt. Smith knew that appellant had been questioned earlier in the day by

Massillon Police Detective Bobby Grizzard who, according to Sgt. Smith, generally

handles serious charges involving child sexual abuse. According to Smith’s testimony

at the suppression hearing, when police returned and met with appellant’s parents,

Smith believed “it was starting to dawn on them” that appellant might have harmed

himself. Tr. 19.     He then asked the parents if they wanted police to try to get inside.

He told them he’d “hate to leave the scene if this guy did something to himself and he’s

in there and he still could be saved.” Tr. 19.

         {¶18} Based on the evidence presented at the suppression hearing, the facts

known to the police at the time Officer Riccio entered the home gave them reasonable

grounds to believe that entry into the home was necessary to insure that appellant had

not attempted to harm himself. The trial court did not err in finding the warrantless entry

to be justified based on the exigent circumstances exception.
Stark County, Case No. 2014CA00020                                                           7


       {¶19} Because we find the trial court did not err in overruling the motion to

suppress on the basis of exigent circumstances, we need not reach the issue of

whether appellant’s actions in shooting at the police officers constituted a separate act.

       {¶20} The assignment of error is overruled.     The judgment of the Stark County

Common Pleas Court is affirmed. Costs are assessed to appellant.

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.